Exhibit 10(c)

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of June 19, 2014, among Energy Future
Intermediate Holdings Company LLC, a Delaware limited liability company, EFIH
Finance Inc., a Delaware corporation (together, the “Borrower”), each of the
Subsidiaries of the Borrower listed on the signature pages hereto or that
becomes a party hereto pursuant to Section 8.13 (each such entity being a
“Subsidiary Grantor” and, collectively, the “Subsidiary Grantors”; the
Subsidiary Grantors, and the Borrowers are referred to collectively as the
“Grantors”), each a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code, and Deutsche Bank AG New York Branch, as Collateral Agent (in
such capacity, the “Collateral Agent”) under the DIP Credit Agreement (as
defined below) for the benefit of the Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of June 19, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “DIP Credit
Agreement”), among the Borrower, the financial institutions from time to time
party thereto as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent, the Collateral Agent, and the other agents and entities
from time to time party thereto;

WHEREAS, it is a condition precedent to the making of the Loans and other
financial accommodations described in the DIP Credit Agreement (collectively,
“Lender Extensions of Credit”) that the Grantors shall have granted a security
interest, pledge and Lien on (x) all cash and cash equivalents of the Grantors
pursuant to Section 364(c)(2) of the Bankruptcy Code and (y) subject to the
exclusions from Collateral (as defined herein) set forth herein, substantially
all of the Grantors’ assets and properties and the proceeds thereof pursuant to
Sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code, in each case as more
fully set forth in the Final Order;

WHEREAS, the grant of such security interest, pledge and Lien has been
authorized pursuant to Sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code
by the Final Order;

WHEREAS, the Final Order or the security interest, pledge and Lien granted
thereunder, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest, pledge and Lien;

WHEREAS, this Security Agreement has been approved by the Final Order; and

NOW, THEREFORE, in consideration of the premises and agreements set forth herein
and to induce the Administrative Agent, the Collateral Agent, the Lenders to
enter into the DIP Credit Agreement and to induce the Lenders to make their
respective Lender Extensions of Credit to the Borrower under the DIP Credit
Agreement, to induce each Cash Management Bank to enter into Secured Cash
Management Agreements and to induce each Hedge Bank to enter into Secured
Hedging Agreements with the Borrower and/or its Subsidiaries and to induce the
holders of any Additional First Lien Obligations to make their respective
extensions of credit under the applicable Additional First Lien Agreement
(collectively such extensions of credit, the “Additional First Lien Extensions
of Credit”, and, collectively with the Lender Extensions of Credit, the
“Extensions of Credit”), the Grantors hereby agree with the Collateral Agent,
for the benefit of the Secured Parties, as follows:

1. Defined Terms.

 



--------------------------------------------------------------------------------

(a) Unless otherwise defined herein, terms defined in the DIP Credit Agreement
and used herein shall have the meanings given to them in the DIP Credit
Agreement.

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein): Account, As-Extracted Collateral, Certificated Securities,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Documents, Fixtures, Instruments, Inventory, Letter-of-Credit Right, Securities,
Securities Account, Security Entitlement, Supporting Obligation, and Tangible
Chattel Paper.

(c) The following terms shall have the following meanings:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex D to this Security Agreement executed by the Authorized Representative
with respect to any Secured Cash Management Agreement or Secured Hedging
Agreement.

“Additional First Lien Agreement” shall mean any document, instrument or
agreement (including any ISDA Master Agreement and any schedules and
confirmations in connection therewith), if any, pursuant to which any Grantor
has or will incur Additional First Lien Obligations (including pursuant to
Secured Hedging Agreements); provided that, in each case, the Indebtedness
thereunder has been designated as Additional First Lien Obligations pursuant to
and in accordance with Section 8.17.

“Additional First Lien Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Grantor arising under any
Additional First Lien Agreement whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Grantor or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding (including pursuant to Secured Hedging
Agreements), in each case, that have been designated as Additional First Lien
Obligations pursuant to and in accordance with Section 7.17; provided, further,
that notwithstanding anything in this Security Agreement or any other Financing
Document to the contrary Additional First Lien Obligations shall not include
Excluded Swap Obligations.

“Additional First Lien Secured Party Consent” shall mean a consent in the form
of Annex C to this Security Agreement executed by the Authorized Representative
of any holders of Additional First Lien Obligations pursuant to Section 8.17.

“Authorized Representative” shall mean (i) the Administrative Agent with respect
to the DIP Credit Agreement, (ii) any duly authorized agent, trustee or
representative of any other Secured Party under Additional First Lien Agreements
designated as “Authorized Representative” for any Secured Party in an Additional
First Lien Secured Party Consent delivered to the Collateral Agent and
(iii) with respect to any Secured Hedging Agreement or Secured Cash Management
Agreement, any duly authorized agent, trustee or representative of the Cash
Management Bank designated as “Authorized Representative” with respect to such
Secured Hedging Agreement or Secured Cash Management Agreement, as applicable,
in an Accession Agreement delivered to the Collateral Agent.

“Collateral” shall have the meaning provided in Section 2(a).

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

 

-2-



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning provided in the preamble to this
Security Agreement.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, including those referred to on Schedule 1.

“Credit Party” shall mean the Borrower, the Subsidiary Grantors and each other
Subsidiary of the Borrower that is a party to the DIP Credit Agreement, any
other Credit Document or any Additional First Lien Agreement.

“DIP Credit Agreement Obligations” means the “Obligations” (as defined in the
DIP Credit Agreement); provided, however, that notwithstanding anything to the
contrary contained in this Security Agreement and the other Financing Documents
to the contrary, DIP Credit Agreement Obligations shall not include Excluded
Swap Obligations.

“equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding (i) equipment subject to capital leases, purchase
money obligations, (ii) other arrangements described in Section 8.1(f) of the
DIP Credit Agreement to the extent it is subject to a Lien, in each case
permitted by the DIP Credit Agreement, and the terms of the Indebtedness secured
by such Lien prohibit assignment of, or granting of a security interest in, such
Grantor’s rights and interests therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other Applicable Law), provided, that immediately
upon the repayment of all Indebtedness secured by such Lien, such Grantor shall
be deemed to have granted a Security Interest in all the rights and interests
with respect to such equipment pursuant to this Security Agreement and (iii) any
equipment as to which the Collateral Agent and the applicable Grantor have
reasonably determined (after giving effectiveness to the Final Order) that the
costs or other consequences (including adverse tax consequences) of providing a
security interest in such equipment is excessive in view of the benefits to be
gained thereby by the Secured Parties.

“Event of Default” shall mean an “Event of Default” under and as defined in the
DIP Credit Agreement or any Additional First Lien Agreement.

 

-3-



--------------------------------------------------------------------------------

“Excluded Lease Rights” shall mean any Operating Lease Rights to the extent
that, pursuant to the terms of an Operating Lease, the granting of a Security
Interest or Lien in such Operating Lease Rights (i) would be prohibited without
the consent by any other party thereto (other than a Credit Party), unless all
such consents have been obtained, or (ii) would represent a breach or default
thereunder or give any other party thereto (other than a Credit Party) the right
to terminate its obligations or the Grantor’s rights thereunder with or without
the lapse of time, the giving of notice, or both (other than to the extent that
any such prohibition, restriction or obligation referred to in clauses (i) and
(ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consent or
comply with such obligations).

“Excluded Swap Obligation” means, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Grantor of, or the grant by such guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Grantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Grantor’s failure to constitute an
“eligible contract participant” at such time.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Financing Documents” means, collectively (without duplication), each Credit
Document, each Secured Hedging Agreement, each Secured Cash Management
Agreement, each Additional First Lien Agreement and any other agreement,
document or instrument providing for or evidencing any Secured Obligations.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and
(d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture (i) is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto (other than a Credit Party), (ii) would not give any other party (other
than a Credit Party) to any such contract, agreement, instrument or indenture
the right to terminate its obligations thereunder or (iii) is permitted with
consent if all necessary consents to such grant of a Security Interest have been
obtained from the other parties thereto (other than to the extent that any such
prohibition referred to in clauses (i), (ii) and (iii) would be rendered
ineffective pursuant to Sections 9-406, 9 407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Grantor to obtain such consents), provided that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a Security Interest pursuant to this Security Agreement in any Subject
Account or any money or other amounts due or to become due under any such
contract, agreement, instrument or indenture.

 

-4-



--------------------------------------------------------------------------------

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Credit Party,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Credit Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshaling of assets and
liabilities of any Credit Party.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: (A) all Copyrights, Trademarks and Patents, and (B) all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise now
owned or hereafter acquired, including (a) all information used or useful
arising from the business including all goodwill, trade secrets, trade secret
rights, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas and all other proprietary
information, and (b) rights, priorities and privileges relating to the
Copyrights, the Patents, the Trademarks and the Licenses and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in any such rights, priorities and privileges relating to
intellectual property (i) is not prohibited by any contract, agreement or other
instrument governing such rights, priorities and privileges without the consent
of any other party thereto (other than a Credit Party), (ii) would not give any
other party (other than a Credit Party) to any such contract, agreement or other
instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the relevant parties (other than to the extent
that any such prohibition referred to in clauses (i), (ii) and (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law) (it being understood that the foregoing shall not be
deemed to obligate such Grantor to obtain such consents).

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements and Securities Accounts of any Grantor
(other than (i) as pledged pursuant to the Pledge Agreement and (ii) any
Excluded Stock or Stock Equivalents), whether now or hereafter acquired by any
Grantor, except, in each case to the extent the grant by a Grantor of a Security
Interest therein pursuant to this Security Agreement in its right, title and
interest in any such Investment Property (i) is prohibited by any contract,
agreement, instrument or indenture governing such Investment Property without
the consent of any other party thereto (other than a Credit Party or a wholly
owned subsidiary of a Credit Party) unless such consent has been expressly
obtained, or (ii) would give any other party (other than a Credit Party or a
wholly owned subsidiary of a Credit Party) to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder (other
than to the extent that any such prohibition referred to in clauses (i) and
(ii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate any Grantor to seek or obtain any such
consents referred to in clauses (i) or (ii) above).

 

-5-



--------------------------------------------------------------------------------

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Operating Lease” shall mean any lease of any property (whether real, personal
or mixed) by any Grantor as lessee that does not constitute a Capital Lease with
respect to such Grantor.

“Operating Lease Rights” shall mean any property, rights or interests of a
Grantor as lessee pursuant to an Operating Lease.

“Outstanding Amount” means, with respect to any Financing Document, at any time,
an amount equal to the sum of, without duplication, (a) the aggregate principal
amount of the Loans or other Indebtedness outstanding under such Financing
Document at such time plus (b) the aggregate amount of all outstanding unexpired
commitments to make Loans or other advances of Indebtedness under such Financing
Document.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement.

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor,
including those referred to on Schedule 2.

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
among the Grantors and the Collateral Agent, as amended, restated, supplemented
or otherwise modified from time to time.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

-6-



--------------------------------------------------------------------------------

“Required Secured Parties” means at any time, Secured Parties owed or holding
more than 50% of the sum of (without duplication) (a) the outstanding amount of
the Term Loans and unfunded Term Loan Commitments in the aggregate at such date
and (b) the outstanding amount of unfunded Term Loan Commitments in the
aggregate at such date.

“Secured Hedge Counterparty” means any Person (other than any Credit Party) that
is a party to a Secured Hedging Agreement permitted under the DIP Credit
Agreement.

“Secured Obligations” shall mean collectively, (i) the DIP Credit Agreement
Obligations, (ii) the Additional First Lien Obligations and (iii) all advances
to, and debts, liabilities, obligations, covenants and duties of, any of the
Borrower or any other Restricted Subsidiary of the Borrower arising under a
Secured Hedging Agreement or a Secured Cash Management Agreement permitted under
the DIP Credit Agreement and the Final Order; provided, however, that
notwithstanding anything to the contrary contained in this Security Agreement
and the other Financing Documents to the contrary, Secured Obligations shall not
include Excluded Swap Obligations.

“Secured Parties” shall mean collectively, the Secured Parties (as defined in
the DIP Credit Agreement) and, if any, the holders of Additional First Lien
Obligations and any Authorized Representative with respect thereto.

“Security Agreement” shall mean this Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning provided in Section 2(a).

“Subject Accounts” shall have the meaning provided in Section 5.1(a).

“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

 

-7-



--------------------------------------------------------------------------------

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor, including those referred to on Schedule 3; provided that any United
States “intent to use” trademark applications for which a “statement of use” or
“amendment to allege use” has not been filed and accepted in the United States
Patent and Trademark Office (but only until such statement is filed and
accepted), or to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable United States
federal law, are excluded from this definition.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

(d) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(g) References to “Lenders” in this Security Agreement shall be deemed to
include Cash Management Banks and Hedge Banks.

2. Grant of Security Interest .

(a) Each Grantor hereby bargains, sells, conveys, collaterally assigns, sets
over, mortgages, pledges and hypothecates to the Collateral Agent, for the
benefit of the Secured Parties, and grants to the Collateral Agent, for the
benefit of the Secured Parties, a Lien on and security interest in (the
“Security Interest”), all of its right, title and interest in, to and under all
of the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations, which pledge and Security Interest shall be subject to the Final
Order:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all equipment and fixtures;

 

-8-



--------------------------------------------------------------------------------

(v) all General Intangibles;

(vi) all Instruments;

(vii) all Intellectual Property;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Supporting Obligations;

(xi) all Collateral Accounts;

(xii) all Cash and Cash Equivalents;

(xiii) all minerals, oil, gas and As-Extracted Collateral;

(xiv) all books and records pertaining to the Collateral;

(xv) to the extent not covered by the foregoing, all other DIP Collateral (as
defined in the Final Order); and

(xvi) the extent not otherwise included, all Proceeds and products of any and
all of the foregoing;

provided, that notwithstanding anything to the contrary in this Security
Agreement, the Collateral (and each defined term used therein) shall exclude
Excluded Collateral.

(b) Without further order of the Bankruptcy Court, each Grantor hereby
irrevocably authorizes the Collateral Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements and, with notice to the
Borrower, other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Security Agreement, and such financing statements and amendments may
describe the Collateral covered thereby as “all assets”, “all personal property”
or words of similar effect; provided that, with respect to As-Extracted
Collateral, the Collateral Agent shall only file or record financing statements
in the Secretary of State or other central filing office of the jurisdiction of
organization of a Grantor except in connection with a Mortgage. Each Grantor
hereby also authorizes the Collateral Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements.

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information reasonably necessary to effectuate the filings or
recordings authorized by this Section 2(b).

Without further order of the Bankruptcy Court, the Collateral Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted hereunder by each Grantor,
without the signature of any Grantor, and naming any Grantor or the Grantors as
debtors and the Collateral Agent (for the benefit of the Secured Parties), as
the case may be, as secured party.

 

-9-



--------------------------------------------------------------------------------

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

(c) Notwithstanding anything to the contrary in this Section 2, at the
Borrower’s option, the term Collateral, as it refers to the Collateral securing
Additional First Lien Obligations, shall not include any Stock and other
securities of a Subsidiary to the extent that the pledge of such Stock and other
securities would result in the Borrower being required to file separate
financial statements of such Subsidiary with the SEC, but only to the extent
necessary to not be subject to such requirement and only for so long as such
requirement is in existence and only with respect to the relevant Additional
First Lien Obligations affected; provided that neither the Borrower nor any
Subsidiary shall take any action in the form of a reorganization, merger or
other restructuring a principal purpose of which is to provide for the release
of the Lien on any Stock pursuant to this clause (ii). In addition, in the event
that Rule 3-16 of Regulation S-X under the Securities Act of 1933, as amended
(“Rule 3-16”) is amended, modified or interpreted by the SEC to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC (or any other
Governmental Authority) of separate financial statements of any Subsidiary of
the Borrower due to the fact that such Subsidiary’s Stock secures the Additional
First Lien Obligations affected thereby, then the Stock of such Subsidiary will
automatically be deemed not to be part of the Collateral securing the relevant
Additional First Lien Obligations affected thereby but only to the extent
necessary to not be subject to such requirement and only for so long as required
to not be subject to such requirement. In such event, this Security Agreement
may be amended or modified, without the consent of any Secured Party, to the
extent necessary to release the Security Interests in favor of the Collateral
Agent on the shares of Stock that are so deemed to no longer constitute part of
the Collateral for the relevant Additional First Lien Obligations only. In the
event that Rule 3-16 is amended, modified or interpreted by the SEC to permit
(or is replaced with another rule or regulation, or any other law, rule or
regulation is adopted, which would permit) such Subsidiary’s Stock to secure the
Additional First Lien Obligations in excess of the amount then pledged without
the filing with the SEC (or any other Governmental Authority) of separate
financial statements of such Subsidiary, then the Stock of such Subsidiary will
automatically be deemed to be a part of the Collateral for the relevant
Additional First Lien Obligations. For the avoidance of doubt and
notwithstanding anything to the contrary in this Security Agreement, nothing in
this clause (c) shall limit the pledge of such Stock and other securities from
securing the DIP Credit Agreement Obligations at all times or from securing any
Additional First Lien Obligations that are not in respect of stock or securities
subject to regulation by the SEC.

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
Secured Party that:

3.1 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Security Agreement, (b) the Liens created by the Final Order, (c) the Liens
permitted under the DIP Credit Agreement and (d) any Liens securing Indebtedness
which is no longer outstanding or any Liens with respect to commitments to lend
which have been terminated, such Grantor owns each item of the Collateral free
and clear of any and all Liens. For the avoidance of doubt, any reference herein
to Liens permitted to be outstanding shall mean only Liens permitted to be
outstanding under the DIP Credit Agreement or, when applicable, the Final Order.

 

-10-



--------------------------------------------------------------------------------

3.2 Perfected First Priority Liens.

(a) Upon entry of the Final Order, and subject to the terms thereof, this
Security Agreement is effective to create in favor of the Collateral Agent, for
its benefit and for the benefit of the Secured Parties, legal, valid and
enforceable Security Interests in the Collateral, subject to the effects of
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general equitable principles.

(b) Subject to the limitations set forth in clause (c) of this Section 3.2 and
the Final Order, and subject to the terms thereof, the Security Interests
granted pursuant to this Security Agreement (i) constitute and will continue to
constitute valid and perfected Security Interests in the Collateral (as to which
perfection may be obtained by the filings or other actions described in clause
(A), (B) or (C) of this paragraph (other than with respect to cash and Cash
Equivalents, in respect of which a Security Interest shall exist solely to the
extent effective pursuant to the terms and conditions of the Final Order; and
other than with respect to any As-Extracted Collateral that requires the filing
or recording of financing statements other than in the office of the Secretary
of State or other central filing office in the jurisdiction of organization of
the applicable Grantor in order to perfect) in favor of the Collateral Agent,
for the benefit of the Secured Parties, as collateral security for the Secured
Obligations, as a result of (A) the completion of the filing in the applicable
filing offices of all financing statements, in each case, naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral, (B) with respect to all Instruments, Chattel Paper, Certificated
Securities and negotiable Documents, to the extent perfectible under the Final
Orders, pursuant to the Final Order and (C) completion of the filing,
registration and recording of a fully executed agreement in the form hereof (or
a supplement hereto) and containing a description of all Collateral constituting
registered Patents and Trademarks in the United States Patent and Trademark
Office (or any successor office) within a three-month period, and all Collateral
constituting registered Copyrights in the United States Copyright Office (or any
successor office) within a one-month period pursuant to 35 USC § 261, 15 USC §
1060 or 17 USC § 205 and the regulations thereunder, and otherwise as may be
required pursuant to the laws of any other necessary jurisdiction to the extent
that a security interest may be perfected by such filings, registrations and
recordings, and (ii) are prior to all other Liens on the Collateral other than
Liens permitted pursuant to the Final Order and Section 9.2 of the DIP Credit
Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s) and (ii) filings approved by United States government
offices with respect to Intellectual Property. Notwithstanding anything to the
contrary herein, no Grantor shall be required to (i) complete any filings or
other actions with respect to the perfection of the security interests created
hereby in any jurisdiction outside of the United States or (ii) obtain a deposit
account control agreement, securities account control agreement or other similar
agreement with respect to any deposit account, securities account, commodities
account or other bank or financial account maintained by any Grantor.

(d) It is understood and agreed that the Security Interests in Investment
Property created hereunder shall not prevent the Grantors from using such assets
in the ordinary course of their respective businesses.

 

-11-



--------------------------------------------------------------------------------

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Security Agreement until
all Secured Obligations (other than Hedging Obligations under Secured Hedging
Agreements, Cash Management Obligations in respect of Secured Cash Management
Agreements or Contingent Obligations) are paid in full, the Commitments are
terminated:

4.1 Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to the Final Order, such Grantor shall maintain the Security
Interest created by this Security Agreement as a perfected Security Interest
having at least the priority described in Section 3.1 and shall defend such
Security Interest against the claims and demands of all Persons whomsoever, in
each case subject to Section 3.2(c).

(b) Such Grantor will furnish (without further order of the Bankruptcy Court) to
the Collateral Agent, the Lenders and any other Secured Parties from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request. In addition, within 30 days after the
end of each calendar quarter, such Grantor will deliver to the Collateral Agent
a written supplement substantially in the form of Annex A hereto with respect to
any additional Copyrights, Patents and Trademarks registered or applied for with
the United States Patent and Trademark Office or the United States Copyright
Office and acquired by such Grantor after the date hereof, all in reasonable
detail.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor (and without
further order of the Bankruptcy Court), it will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents, including all applicable documents required under
Section 3.2(b)(i)(C)), which may be required under any applicable law, or which
the Collateral Agent or the Required Secured Parties may reasonably request, in
order (i) to grant, preserve, protect and perfect the validity and priority of
the Security Interests created or intended to be created hereby or (ii) to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral, including the filing of any financing
or continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Security Interests created hereby and all
applicable documents required under Section 3.2(b)(i)(C), all at the expense of
such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary and subject to
the terms and conditions of the Final Order, (i) with respect to any assets
acquired by such Grantor after the date hereof that are required by the DIP
Credit Agreement to be subject to the Lien created hereby or (ii) with respect
to any Person that, subsequent to the date hereof, becomes a Domestic Subsidiary
that is required by the DIP Credit Agreement to become a party hereto, the
relevant Grantor after the acquisition or creation thereof shall promptly take
(without further order of the Bankruptcy Court), all actions required by the DIP
Credit Agreement or this Section 4.1.

4.2 Changes in Locations, Name, etc. Each Grantor will furnish (without further
order of the Bankruptcy Court), to the Collateral Agent promptly (and in any
event within 30 days of such change) a written notice of any change (i) in its
legal name, (ii) in its jurisdiction of organization or location for purposes of
the UCC, (iii) in its identity or type of organization or corporate structure or
(iv) in its Federal Taxpayer Identification Number or organizational
identification number. Each Grantor agrees promptly to provide the Collateral
Agent with certified organizational documents reflecting any of the changes
described in the first sentence of this paragraph.

 

-12-



--------------------------------------------------------------------------------

4.3 Notices. Each Grantor will advise the Collateral Agent, the Lenders and each
of the other Secured Parties promptly, in reasonable detail, of any Lien of
which it has knowledge (other than the Security Interests created hereby or
pursuant to the Final Order or Liens permitted under the DIP Credit Agreement or
the Final Order) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder

5. Remedial Provisions.

5.1 Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuance of an Event of
Default and after giving reasonable written notice to the Borrower and any other
relevant Grantor and subject in any event to the terms and conditions of the
Final Order, the Required Secured Parties shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts that are
Collateral (the “Subject Accounts”) in any manner and through any medium that
the Required Secured Parties reasonably consider advisable, and each Grantor
shall furnish all such assistance and information as the Required Secured
Parties may require in connection with such test verifications. The Collateral
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Subject Accounts and the Collateral Agent may subject in any event to
the terms and conditions of the Final Order curtails or terminates said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default and
subject in any event to the terms and conditions of the Final Order, any
payments of Subject Accounts, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of and on terms and conditions reasonably satisfactory to
the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Collateral Agent
and the Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Subject Accounts shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Collateral Agent’s written request (and subject in any event to the
terms and conditions of the Final Order) at any time after the occurrence and
during the continuance of an Event of Default and subject in any event to the
terms and conditions of the Final Order, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Subject Accounts,
including all original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default and
subject in any event to the terms and conditions of the Final Order, a Grantor
shall not grant any extension of the time of payment of any of the Subject
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the such Grantor in writing not to grant or make any such
extension, credit, discount, compromise or settlement under any circumstances
during the continuance of such Event of Default.

 

-13-



--------------------------------------------------------------------------------

(e) At the direction of the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default and subject in any event to the terms and
conditions of the Final Order, each Grantor shall grant to the Collateral Agent
to the extent assignable, an irrevocable, non-exclusive, fully paid-up,
royalty-free, worldwide license to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation of
printout thereof.

5.2 Communications with Credit Parties; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable written notice to the relevant Grantor of its intent to
do so, communicate with obligors under the Subject Accounts to verify with them
to the Collateral Agent’s satisfaction the existence, amount and terms of any
Subject Accounts. The Collateral Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Subject Accounts that the Subject Accounts have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Subject Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Subject Account (or any agreement giving rise thereto) by reason of or
arising out of this Security Agreement or the receipt by the Collateral Agent or
any Secured Party of any payment relating thereto, nor shall the Collateral
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Subject Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

5.3 Proceeds to be Turned Over to Collateral Agent. In addition to the rights of
the Collateral Agent and the Secured Parties specified in Section 5.1 with
respect to payments of Subject Accounts, if an Event of Default shall occur and
be continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor and subject in any event to the terms and conditions of the
Final Order, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held (without further order of the Bankruptcy
Court) by such Grantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Collateral Account maintained under
its dominion and control and on terms and conditions reasonably satisfactory to
the Collateral Agent. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 5.4.

 

-14-



--------------------------------------------------------------------------------

5.4 Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt in the order specified in Section 4.2 of the DIP
Credit Agreement and in accordance with the Final Order. Upon any sale of the
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

5.5 Code and Other Remedies. If an Event of Default shall occur and be
continuing and within five (5) calendar days’ notice to the Borrower, and
subject in any event to the terms and conditions of the Final Order, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it and
subject in any event to the terms and conditions of the Final Order, all the
rights and remedies of a secured party upon default under the UCC or any other
applicable law and also may, with notice to the relevant Grantor, sell the
Collateral or any part thereof in one or more parcels at one or more public or
private sales, at any exchange, broker’s board or office of the Collateral Agent
or any Lender or elsewhere for cash or on credit or for future delivery at such
price or prices and upon such other terms as are commercially reasonable
irrespective of the impact of any such sales on the market price of the
Collateral. The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent and any Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, and, subject to the terms of the DIP Credit Agreement, the Collateral
Agent or such Secured Party may pay the purchase price by crediting the amount
thereof against the Secured Obligations. Each Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Grantor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. Each Grantor further
agrees, at the Collateral Agent’s request to assemble the Collateral and make it
available to the Collateral Agent, at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.5 in accordance with the provisions of Section 5.4.

5.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees,
disbursements and other charges of one firm of counsel and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, to the Administrative Agent and Collateral Agent (and, in the case
of an actual or perceived

 

-15-



--------------------------------------------------------------------------------

conflict of interest where the Person affected by such conflict informs the
Borrower of such conflict and thereafter, after receipt of the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed), retains
its own counsel, of another firm of counsel for such affected Person) to collect
such deficiency.

5.7 Amendments, etc. with Respect to the Secured Obligations; Waiver of Rights.
Subject in any event to the terms and conditions of the Final Order, each
Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Collateral Agent or any other Secured Party, (c) the DIP Credit
Agreement, the other Credit Documents, any Additional First Lien Agreement and
any other documents executed and delivered in connection therewith (including
any Secured Cash Management Agreements and Secured Hedging Agreements) and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement or Secured Hedging Agreement the applicable
Cash Management Bank or Hedge Bank, or, in the case of any Additional First Lien
Agreement, the trustee, agent or representative thereunder or the required
lenders, holders or counterparties thereunder) may deem advisable from time to
time, and (d) any collateral security, guarantee or right of offset at any time
held by the Collateral Agent or any other Secured Party for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Collateral Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for this Security Agreement or any
property subject thereto. When making any demand hereunder against any Grantor,
the Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any Grantor or any other
Person, and any failure by the Collateral Agent or any other Secured Party to
make any such demand or to collect any payments from the Borrower or any Grantor
or any other Person or any release of the Borrower or any Grantor or any other
Person shall not relieve any Grantor in respect of which a demand or collection
is not made or any Grantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Collateral Agent or any other
Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

6. The Collateral Agent.

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or otherwise, for the purpose of carrying out the terms
of this Security Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement (in each case
subject in any event to the terms and conditions of the Final Order), and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, either in the
Collateral Agent’s name or in the name of such Grantor or otherwise, without
assent by such Grantor, to do any or all of the following, in each case after
the occurrence and during the continuance of an Event of Default and after five
(5) calendar days’ written notice by the Collateral Agent of its intent to do
so:

 

-16-



--------------------------------------------------------------------------------

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Subject
Account or with respect to any other Collateral and file any claim or take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Subject Account or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s and
the Secured Parties’ Security Interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor
pursuant to Section 7.3 of the DIP Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its Affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its affiliates in
any manner other than with respect to its continuing rights in such Collateral);

 

-17-



--------------------------------------------------------------------------------

(xii) assign any Intellectual Property (along with the goodwill of the business
to which any such Intellectual Property pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable business discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the Secured Parties’ Security Interests therein and to effect the intent of
this Security Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1 (to the extent required to be
reimbursed by the Grantors pursuant to the Credit Documents), together with
interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the DIP Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

6.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent and the Secured Parties hereunder are solely to protect the
Collateral Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result

of the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct.

 

-18-



--------------------------------------------------------------------------------

6.3 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by this Security Agreement, and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

6.4 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

6.5 Continuing Security Interest; Assignments Under the DIP Credit Agreement;
Release.

(a) This Security Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and permitted assigns until all Secured Obligations (other than
Hedging Obligations under Secured Hedging Agreements, Cash Management
Obligations in respect of Secured Cash Management Agreements or Contingent
Obligations) and the obligations of each Grantor under this Security Agreement
shall have been satisfied by payment in full and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the DIP
Credit Agreement, any Additional First Lien Agreements (including any Secured
Cash Management Agreement or Secured Hedging Agreement) the Credit Parties may
be free from any Secured Obligations.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Grantor
shall be automatically released as it relates to (x) the DIP Credit Agreement
Obligations, upon the consummation of any transaction permitted under the DIP
Credit Agreement as a result of which such Subsidiary Grantor ceases to be a
Subsidiary Guarantor and (y) as it relates to the Additional First Lien
Obligations under any Additional First Lien Agreement, upon the consummation of
any transaction not prohibited under such Additional First Lien Agreement, as a
result of which such Subsidiary Guarantor ceases to be a guarantor under such
Additional First Lien Agreement pursuant to the applicable provision(s) of such
Additional First Lien Agreement.

(c) The Security Interest granted hereby in any Collateral shall automatically
and without further action be released (i) if (and to the extent) provided in
(A) Section 11.1 of the DIP Credit Agreement and (B) any applicable provision of
any Additional First Lien Agreement and (ii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in such
Collateral pursuant to Section 11.1 of the DIP Credit Agreement and any
applicable provision of any Additional First Lien Agreement. Any such release in
connection with any sale, transfer or other disposition of such Collateral shall
result in such Collateral being sold, transferred or disposed of, as applicable,
free and clear of the Lien and Security Interest created hereby.

 

-19-



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.

6.6 Reinstatement. Each Grantor further agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by the Collateral Agent
or any Secured Party to such Credit Party, its estate, trustee, receiver or any
other party, including any Grantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been made
or, if prior thereto the Lien granted hereby or other Collateral securing such
liability hereunder shall have been released or terminated by virtue of such
cancellation or surrender), such Lien or other Collateral shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect any Lien or other
Collateral securing the obligations of any Grantor in respect of the amount of
such payment.

7. Collateral Agent.

(a) Deutsche Bank AG New York Branch is hereby appointed Collateral Agent
hereunder and under the other Credit Documents and the Administrative Agent (for
itself and on behalf of each Lender (as defined in the DIP Credit Agreement))
hereby authorizes Deutsche Bank AG New York Branch to act as Collateral Agent in
accordance with the terms hereof and the other Security Documents and
specifically authorizes the Administrative Agent or Collateral Agent, as
applicable, to enter into an intercreditor agreement with respect to an
Incremental Facility. Each Secured Cash Management Bank and each other Secured
Party by their acceptance of the benefits of this Security Agreement hereby
authorizes Deutsche Bank AG New York Branch to act as Collateral Agent in
accordance with the terms of this Security Agreement and the other Security
Documents. The Collateral Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and the other Security Documents,
as applicable. In performing its functions and duties hereunder, the Collateral
Agent shall act solely as an agent of the Secured Parties and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for any Credit Party or any of its Subsidiaries. Each
of the Administrative Agent (for itself and on behalf of each Lender (as defined
in the DIP Credit Agreement)) and each other Secured Party irrevocably
authorizes the Collateral Agent to take such action on their behalf and to
exercise such powers, rights and remedies hereunder and under the other Security
Documents as are specifically delegated or granted to the Collateral Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto. The Collateral Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Credit Documents. The Collateral Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Collateral Agent shall not have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Secured Party, and nothing
herein or in any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or in the other Security Documents. In furtherance of
the foregoing provisions of this Section 7(a), each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
applicable Secured Parties in accordance with the terms of this Section 7(a).

 

-20-



--------------------------------------------------------------------------------

(b) The Collateral Agent shall at all times be the same Person that is the
Collateral Agent under the DIP Credit Agreement. Written notice of resignation
by the Collateral Agent pursuant to Section 10.9 of the DIP Credit Agreement
shall also constitute notice of resignation as Collateral Agent under this
Security Agreement; removal of the Collateral Agent shall also constitute
removal under this Security Agreement; and appointment of a Collateral Agent
pursuant to Section 10.9 of the DIP Credit Agreement shall also constitute
appointment of a successor Collateral Agent under this Security Agreement. Upon
the acceptance of any appointment as Collateral Agent under Section 10.9 of the
DIP Credit Agreement by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Collateral Agent under this
Security Agreement, and the retiring or removed Collateral Agent under this
Security Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Security Agreement, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the Security Interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Security Agreement. After any retiring or removed Collateral Agent’s resignation
or removal hereunder as Collateral Agent, the provisions of this Security
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Security Agreement while it was Collateral Agent
hereunder.

(c) The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any Secured Party that is a counterparty to a Secured Cash Management
Agreement or Secured Hedging Agreement the obligations under which constitute
Secured Obligations, unless it shall have received an Accession Agreement from a
Grantor or any such Secured Party as to the existence and terms of the
applicable Secured Cash Management Agreement or Secured Hedging Agreement.

8. Miscellaneous.

8.1 Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the Collateral Agent in
accordance with Section 11.1 of the DIP Credit Agreement.

8.2 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 11.2 of the DIP Credit Agreement (whether or not then in
effect). All communications and notices hereunder to any Subsidiary Grantor
shall be given to it in care of the Borrower at the Borrower’s addresses set
forth in Section 11.2 of the DIP Credit Agreement (whether or not then in
effect) and all notices to any holder of obligations under any Additional First
Lien Agreements, at its address set forth in the Additional First Lien Secured
Party Consent, as such address may be changed by written notice to the
Collateral Agent and the Borrower.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions

 

-21-



--------------------------------------------------------------------------------

hereof. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. Each Grantor agrees (a) to pay or
reimburse the Collateral Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
negotiation, preparation and execution and delivery of, and any amendment,
supplement or modification to, this Security Agreement and any other documents
prepared in connection herewith or therewith, the consummation and
administration of the transactions contemplated hereby and thereby, any Event of
Default or the enforcement or preservation of any rights under this Security
Agreement; (b) to pay, indemnify, and hold harmless each the Collateral Agent
from, any and all recording and filing fees and (c) to pay, indemnify, and hold
harmless the Collateral Agent against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented out-of-pocket fees, disbursements and other
charges of the Collateral Agent, or, with respect to the execution, delivery,
enforcement, performance and administration of this Security Agreement and any
such other documents (all the foregoing in this clause (c), collectively, the
“indemnified liabilities”) (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED
BY OR ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
ORDINARY NEGLIGENCE OF THE INDEMNIFIED PERSON); provided that no Grantor shall
have any obligation hereunder to the Collateral Agent with respect to
indemnified liabilities to the extent they resulting from (A) the gross
negligence, bad faith or willful misconduct of such indemnified Person or any of
its Related Parties, as determined by a final non-appealable judgment of a court
of competent jurisdiction, or (B) disputes not involving an act or omission of
such Grantor or any other Credit Party and that is brought by an indemnified
Person against any other indemnified Person, other than any claims against any
indemnified Person in its capacity or in fulfilling its role as the Collateral
Agent.

All amounts payable under this Section 8.4 shall be paid pursuant to the terms
of Section 11.5 of the DIP Credit Agreement.

No Grantor nor any indemnified Person shall have any liability for any special,
punitive, indirect or consequential damages resulting from this Security
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of any Grantor’s obligation hereunder to indemnify and hold
harmless the indemnified Persons, to the extent any indemnified Persons is found
liable for special, punitive, indirect or consequential damages to a third
party). No indemnified Persons shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Security Agreement or the transactions
contemplated hereby or thereby, except to the extent that such damages have
resulted from the willful misconduct, bad faith, gross negligence or material
breach of any indemnified Person or any of its Related Parties (as determined by
a final non-appealable judgment of a court of competent jurisdiction). This
Section 8.4 shall not apply to Taxes.

 

-22-



--------------------------------------------------------------------------------

8.5 Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Collateral Agent except
pursuant to a transaction permitted by the DIP Credit Agreement and each
Additional First Lien Agreement.

8.6 Counterparts. This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (e.g., a “pdf’ or “tif’
file)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Security
Agreement signed by all the parties shall be lodged with the Collateral Agent
and the Borrower.

8.7 Severability. Any provision of this Security Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.8 Section Headings. The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.9 Integration. This Security Agreement together with the other Credit
Dcouments and each Additional First Lien Agreement represents the agreement of
each of the Grantors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents and each Additional
First Lien Agreement.

8.10 GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

8.11 Submission to Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

a. submits for itself and its property in any legal action or proceeding
relating to this Security Agreement and the other Financing Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Bankruptcy Court, and to the
extent the Bankruptcy Court does not have (or abstains from exercising)
jurisdiction, the courts of the State of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

b. consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

c. agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

-23-



--------------------------------------------------------------------------------

d. agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction;

e. waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages; and

f. agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Applicable Law.

8.12 Acknowledgments. Each party hereto hereby acknowledges that:

a. it has been advised by counsel in the negotiation, execution and delivery of
this Security Agreement and the other Financing Documents to which it is a
party;

b. neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Security Agreement or any of the other Financing Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

c. no joint venture is created hereby or by the other Financing Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Grantors and the Lenders and
any other Secured Party.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 7.11 of the DIP
Credit Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Security
Agreement upon execution and delivery by such Subsidiary of a written supplement
substantially in the form of Annex B hereto or in such other form reasonably
satisfactory to the Collateral Agent. The execution and delivery of any
instrument adding an additional Grantor as a party to this Security Agreement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

8.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT, ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.15 Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the Secured Parties,
acknowledges (i) the legal separateness of the Borrower and the Grantors from
Oncor and its Subsidiaries, (ii) that the lenders under the Oncor Credit
Facility and the noteholders under Oncor and its Subsidiaries’ indentures have
likely advanced funds thereunder in reliance upon the separateness of Oncor and
its Subsidiaries (and in the case of the Oncor Credit Facility, Oncor Electric
and its respective Subsidiaries) from the Borrower and the Grantors, (iii) that
Oncor and its Subsidiaries have assets and

 

-24-



--------------------------------------------------------------------------------

liabilities that are separate from those of the Borrower and its other
Subsidiaries, (iv) that the Secured Obligations owing under the Credit Documents
and any Additional First Lien Agreement are obligations and liabilities of the
Borrower and the Grantors only, and are not the obligations or liabilities of
Oncor or any of its Subsidiaries, (v) that the Secured Parties shall look solely
to the Borrower, the Grantors and their assets, and not to any assets, or to the
pledge of any assets, owned by Oncor or any of its Subsidiaries, for the
repayment of any amounts payable pursuant to the Credit Documents or any Secured
Cash Management Agreement or Secured Hedging Agreement and for satisfaction of
any other Secured Obligations owing to the Secured Parties under the Credit
Documents or any Secured Cash Management Agreement or Secured Hedging Agreement,
and (vi) that none of Oncor or its Subsidiaries shall be personally liable to
the Secured Parties for any amounts payable, or any other liability, under the
Credit Documents, any Additional First Lien Agreement or any Secured Cash
Management Agreement or Secured Hedging Agreement.

(b) The Collateral Agent, on behalf of itself and the Secured Parties, shall not
(i) initiate any legal proceeding to procure the appointment of an
administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor, or any of its Subsidiaries, or against any of Oncor’s, or
any of their Subsidiaries’ assets. The Collateral Agent, on behalf of itself and
the Secured Parties, acknowledges and agrees that each of Oncor and its
Subsidiaries is a third party beneficiary of the forgoing covenant and shall
have the right to specifically enforce such covenant in any proceeding at law or
in equity.

8.16 [Reserved]

8.17 Additional First Lien Obligations. On or after the date hereof and so long
as expressly permitted by the DIP Credit Agreement and the Final Order, the
Borrower or any other Credit Party may from time to time designate Indebtedness
and other Obligations (including Secured Hedging Agreements and Secured Cash
Management Agreements) at the time of incurrence to be secured on a pari passu
basis with the Secured Obligations as Additional First Lien Obligations
hereunder by delivering to the Collateral Agent (with copies to each Authorized
Representative) (a) a certificate signed by an Authorized Officer of the
Borrower (i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Additional First Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Additional First
Lien Obligations is not prohibited by the terms of the DIP Credit Agreement and
(iv) specifying the name and address of the Authorized Representative for such
obligations and (b) a fully executed Additional First Lien Secured Party Consent
(in the form attached as Annex C). Each Authorized Representative and each other
Secured Party hereby agrees that upon the satisfaction of all conditions set
forth in the preceding sentence, the Collateral Agent shall act as agent under
and subject to the terms of the Security Documents for the benefit of all
Secured Parties, including without limitation, any Secured Parties that hold any
such Additional First Lien Obligations, and each Authorized Representative
agrees to the appointment, and acceptance of the appointment, of the Collateral
Agent as agent for the holders of such Additional First Lien Obligations as set
forth in each Additional First Lien Secured Party Consent and agrees, on behalf
of itself and each Secured Party it represents, to be bound by this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC as a Borrower By:  

/s/ Anthony R. Horton

  Name:   Anthony R. Horton   Title:   Senior Vice President and Treasurer

EFIH FINANCE INC.

as a Borrower

By:  

/s/ Anthony R. Horton

  Name:   Anthony R. Horton   Title:   Senior Vice President and Treasurer
DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

/s/ Marcus M. Tarkington

  Name:   Marcus M. Tarkington   Title:   Director By:  

/s/ Michael Winters

  Name:   Michael Winters   Title:   Vice President

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

Schedule 1

Copyrights

None.



--------------------------------------------------------------------------------

Schedule 2

Patents

None.



--------------------------------------------------------------------------------

Schedule 3

Trademarks

None.



--------------------------------------------------------------------------------

ANNEX A TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [    ], dated as of [    ], to the SECURITY AGREEMENT dated as of
[    ], 2014, among each of the Grantors listed on the signature pages thereto
(each such subsidiary individually, a “Grantor” and, collectively, the
“Grantors”), and Deutsche Bank AG New York Branch, as Collateral Agent for the
Secured Parties (as defined therein).

A. Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of June 19, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “DIP Credit Agreement”) among
Energy Future Intermediate Holding Company LLC, EFIH Finance, Inc. (together,
the “Borrower”), as the Borrower, the lending institutions from time to time
parties thereto (the “Lenders”), Deutsche Bank AG New York Branch, as
Administrative Agent, the Collateral Agent, and the other agents and entities
party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the DIP
Credit Agreement and to induce the respective Lenders to make their respective
Extensions of Credit to the Borrower under the DIP Credit Agreement and to
induce the Cash Management Banks and Hedge Banks to enter into Secured Cash
Management Agreements and Secured Hedging Agreements and to induce the holders
of any Additional First Lien Obligations to make their respective Extensions of
Credit thereunder.

D. Pursuant to Section 4.1(b) of the Security Agreement, within 30 days after
the end of each calendar quarter, each Grantor has agreed to deliver to the
Collateral Agent a written supplement substantially in the form of this
Supplement with respect to any additional Copyrights, Patents and Trademarks
acquired by such Grantor after the date of the DIP Credit Agreement. The
Grantors have identified on Schedule I, II and III hereto the additional
Copyrights, Patents and Trademarks registered or applied for with the United
States Patent and Trademark Office or the United States Copyright Office
acquired by such Grantors after the date of the DIP Credit Agreement. The
undersigned Grantors are executing this Supplement in order to facilitate
supplemental filings to be made by the Collateral Agent with the United States
Copyright Office and the United States Patent and Trademark Office.

Accordingly, the Collateral Agent and the Grantors agree as follows:

SECTION 1.(a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information (if any) set forth in the Schedule I hereto,
(b) Schedule 2 of the Security Agreement is hereby supplemented, as applicable,
by the information (if any) set forth in the Schedule II hereto and (c) Schedule
3 of the Security Agreement is hereby supplemented, as applicable, by the
information (if any) set forth in the Schedule III hereto.

SECTION 2. Each Grantor hereby grants to the Collateral Agent for the benefit of
the Secured Parties a security interest in the Intellectual Property set forth
in Schedules I, II and III hereto. Each Grantor hereby represents and warrants
that the information set forth on Schedules I, II and III hereto is true and
correct in all material respects as of the date hereof.

 

A-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (e.g., a “pdf’ or “tif’ file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower. This Supplement
shall become effective as to each Grantor when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of such Grantor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.2 of the Security Agreement.

SECTION 8. Each Grantor agrees to reimburse the Collateral Agent for its
respective reasonable and documented out-of-pocket costs and expenses in
accordance with Section 8.4 of the Security Agreement.

[SIGNATURE PAGES FOLLOW]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[    ], as Grantor By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

Signature Page to

Supplement No. [    ] to Security Agreement



--------------------------------------------------------------------------------

Schedule I

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

Schedule II

Patents

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

Schedule III

Trademarks

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

Applications

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

ANNEX B TO

THE SECURITY AGREEMENT

SUPPLEMENT NO. [        ], dated as of [        ], to the SECURITY AGREEMENT
dated as of [        ], 2014, among each of the Grantors listed on the signature
pages thereto (each such subsidiary individually, a “Grantor” and, collectively,
the “Grantors”), and Deutsche Bank AG New York Branch, as Collateral Agent for
the Secured Parties (as defined therein).

A. Reference is made to the Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of June 19, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “DIP Credit Agreement”) among
Energy Future Intermediate Holding Company LLC, EFIH Finance, Inc. (together,
the “Borrower”), the lending institutions from time to time parties thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent, the
Collateral Agent, and the other agents and entities party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the DIP
Credit Agreement and to induce the respective Lenders to make their respective
Extensions of Credit to the Borrower under the DIP Credit Agreement and to
induce the Cash Management Banks and Hedge Banks to enter into Secured Cash
Management Agreements, and Secured Hedging Agreements and to induce the holders
of any Additional First Lien Obligations to make their respective Extensions of
Credit thereunder.

D. Section 8.11 of the DIP Credit Agreement and/or the equivalent provision of
any Additional First Lien Agreement and Section 8.13 of the Security Agreement
provide that additional Subsidiaries may become Grantors under the Security
Agreement by execution and delivery of this Supplement. Each undersigned
Domestic Subsidiary (each a “New Grantor”) is executing this Supplement in
accordance with the requirements of the Security Agreement to become a
Subsidiary Grantor under the Security Agreement in order to induce the Lenders
to make additional Extensions of Credit and as consideration for Extensions of
Credit previously made and to induce the holders of any Additional First Lien
Obligations to extend credit thereunder as consideration for Additional First
Lien Extensions of Credit previously made and to induce the holders of any
Additional First Lien Obligations to extend credit thereunder as consideration
for Additional First Lien Extensions of Credit previously made and to induce one
or more Cash Management Banks and/or Hedge Banks to enter into Secured Cash
Management Agreements and Secured Hedging Agreements.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

SECTION 1. In accordance with Section 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof (except where such
representations and warranties expressly related to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date). In furtherance of the foregoing, each New Grantor, as
security for the payment and performance in full of the Obligations, does hereby
bargain, sell, convey, assign, set over, mortgage, pledge, hypothecate and
transfer to the Collateral Agent, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
Security Interest in all of the Collateral of such

 

B-1



--------------------------------------------------------------------------------

New Grantor, in each case whether now or hereafter existing or in which it now
has or hereafter acquires an interest. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include each New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (e.g. a “pdf” or “tif’ file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Collateral Agent and the Borrower. This Supplement
shall become effective as to each New Grantor when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of such New Grantor and the Collateral Agent.

SECTION 4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I hereto is (i) the legal name of such New Grantor, (ii) the
jurisdiction of incorporation or organization of such New Grantor, (iii) the
type of organization or corporate structure of such New Grantor (iv) the Federal
Taxpayer Identification Number and organizational number of such New Grantor and
(v) the true and correct location of the chief executive office and principal
place of business and any office in which it maintains books of records relating
to Collateral owned by it and (b) as of the date hereof (i) Schedule II hereto
sets forth, in proper form for filing with the United States Copyright Office,
all of each New Grantor’s Copyrights registered or applied for with the United
States Copyright Office, (ii) Schedule III hereto sets forth, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Patents registered or applied for with the United States Patent and
Trademark Office, (iii) Schedule IV hereto sets forth, in proper form for filing
with the United States Patent and Trademark Office, all of each New Grantor’s
Trademarks (and all applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 8.2 of the Security Agreement. All communications and
notices hereunder to each New Grantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in

 

B-2



--------------------------------------------------------------------------------

Section 11.2 of the DIP Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Additional First Lien Agreements,
at its address set forth in the Additional First Lien Secured Party Consent, as
such address may be changed by written notice to the Collateral Agent and the
Borrower.

SECTION 9. Each Grantor agrees to reimburse the Collateral Agent for its
respective reasonable and documented out-of-pocket costs and expenses in
accordance with Section 8.4 of the Security Agreement.

[SIGNATURE PAGES FOLLOW]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[        ], as Grantor By:  

 

  Name:     Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:     Title:  

[SIGNATURE PAGE TO SUPPLEMENT NO. [        ] TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

COLLATERAL

 

Legal Name

  

Jurisdiction of
Incorporation or
Organization

  

Type of
Organization or
Corporate Structure

  

Federal Taxpayer
Identification
Number and
Organizational
Identification
Number

  

Chief Executive

Officer and

Principal Place of
Business



--------------------------------------------------------------------------------

Schedule II

Copyrights

UNITED STATES COPYRIGHTS:

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER

Applications

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

Schedule III

Patents

UNITED STATES PATENTS:

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER

Applications

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

Schedule IV

Trademarks

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER

Applications

 

OWNER

  

TITLE

  

REGISTRATION
NUMBER



--------------------------------------------------------------------------------

ANNEX C TO

THE SECURITY AGREEMENT

[Form of]

ADDITIONAL FIRST LIEN SECURED PARTY CONSENT

[Name of Additional First Lien Secured Party]

[Address of Additional First Lien Secured Party]

[Date]

 

 

 

 

 

The undersigned is the Authorized Representative for Persons wishing to become
Secured Parties (the “New Secured Parties”) under (i) the Security Agreement
dated as of June 19, 2014 (as heretofore amended, restated, supplemented or
otherwise modified, the “Security Agreement” (terms used without definition
herein have the meanings assigned to such term by the Security Agreement)),
(ii) the Pledge Agreement dated as of [        ], 2014 (as heretofore amended,
restated, supplemented or otherwise modified, the “Pledge Agreement”) among each
of the Grantors listed on the signature pages thereto (each such subsidiary
individually, a “Grantor” and, collectively, the “Grantors”), and Deutsche Bank
AG New York Branch, as Collateral Agent for the Secured Parties (as defined
therein) and (iii) each other Security Document, including the Mortgage.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Security Agreement, the Pledge
Agreement and the other Security Documents on behalf of the New Secured Parties
under that [DESCRIBE OPERATIVE AGREEMENT] (the “New Secured Obligation”) and to
act as the Authorized Representative for the New Secured Parties;

(ii) acknowledges that the New Secured Parties have received a copy of the
Security Agreement, the Pledge Agreement and the other Security Documents;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Security Agreement, the Pledge Agreement and each other
Security Document as are delegated to the Collateral Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto;

(iv) agrees to serve as Authorized Representative for the New Secured Parties
with respect to the New Secured Obligations and agrees on its own behalf and on
behalf of the New Secured Parties to be bound by the terms thereof applicable to
holders of Additional First Lien Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof as fully as if it had been a Secured Party on the effective date of the
Security Agreement and agrees that its address for receiving notices pursuant to
the Security Agreement and the Pledge Agreement shall be as follows:

 

C-1



--------------------------------------------------------------------------------

[Address]

The Collateral Agent, by acknowledging and agreeing to this Additional First
Lien Secured Party Consent, accepts the appointment set forth in clause
(iii) above.

THIS ADDITIONAL FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional First Lien
Secured Party Consent to be duly executed by its authorized officer as of
the         day of 20    .

 

[NAME OF AUTHORIZED REPRESENTATIVE] By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC

EFIH FINANCE, INC.

AND THE OTHER GRANTORS PARTY TO THE SECURITY AGREEMENT,

each as a Grantor

By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

ANNEX D TO

THE SECURITY AGREEMENT

[FORM OF]

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [        ], 20        ,
is entered into by [        ], a [        ], as an Additional Secured Party (as
defined below) (the “Additional Secured Party”), and acknowledged by ENERGY
FUTURE INTERMEDIATE HOLDING COMPANY LLC, a Delaware limited liability company,
EFIH FINANCE, INC., a Delaware corporation (together, the “Borrowers), and
Deutsche Bank AG New York Branch, in its capacity as Collateral Agent (in such
capacity, the “Collateral Agent”) for the Secured Parties, under the Security
Agreement (as defined below). Capitalized terms used herein without definition
shall have the meaning assigned to them in the Security Agreement.

Reference is made to that certain Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
dated as of June 19, 2014, by and among the Borrower, the Subsidiary Grantors
party thereto, the Collateral Agent and the other Persons from time to time
parties thereto.

Pursuant to Section 7(c) of the Security Agreement, the Additional Secured Party
hereby notifies the Collateral Agent that the Additional Secured Party is a
[Secured Hedge Counterparty][Cash Management Bank] pursuant to the [        ],
dated as of [        ], [between][among] [        ] and the Additional Secured
Party (the “Additional Document”), which Additional Document is a [Secured
Hedging Agreement] [Secured Cash Management Agreement], under and as defined in
the DIP Credit Agreement and is entitled to the benefit of the Security
Agreement.

The undersigned is entering into this Accession Agreement in order to become a
Secured Party under and as defined in the Security Agreement, and to benefit
from the Collateral under and in accordance with the terms of the Security
Agreement (an “Additional Secured Party”).

Attached hereto as Annex 1 is a certificate of a Responsible Officer of the
Borrower stating that [the Borrower] [name of Subsidiary Guarantor] intends to
enter into a [Secured Hedging Agreement] [Secured Cash Management Agreement],
and that such additional obligations will be Secured Obligations and are
permitted (if addressed therein, or, otherwise, not prohibited) by the terms of
the DIP Credit Agreement, each Additional First Lien Agreement, the Final Order
and the other applicable Credit Documents to be incurred by the relevant Credit
Party and secured by a first lien equally and ratably with all previously
existing and future Secured Obligations.

The Additional Secured Party hereby becomes a Secured Party as [a Secured Hedge
Counterparty] [Cash Management Bank].

The Additional Secured Party hereby agrees for the benefit of the Collateral
Agent and the other Secured Parties as follows: The Additional Secured Party
hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, the Additional Secured Party will be deemed to be a party to the
Security Agreement, and, from and after the date hereof, shall have all of the
obligations of Secured Party thereunder as if it had originally executed the
Security Agreement. The Additional Secured Party hereby ratifies, as of the date
hereof, and accedes to and agrees to be bound by, all of the terms, provisions
and conditions applicable to a Secured Party and [a Secured Hedge Counterparty]
[Cash Management Bank] contained in the Security Agreement and the other Credit
Documents.



--------------------------------------------------------------------------------

To the extent the Additional Secured Party is an agent or trustee for one or
more other parties, the Additional Secured Party acknowledges that it has the
authority to bind such other parties to the Security Agreement and such other
parties are hereby bound by the terms and conditions of the Security Agreement.
The Additional Secured Party hereby agrees (on behalf of itself and any other
party claiming through it) to comply with the terms of the Security Agreement.

As of the date hereof, Schedule I hereto sets forth the “Floor Amount” of the
Additional Secured Party. The amount of credit to be extended to the Borrower or
the applicable Subsidiary Grantor under the Additional Document will be
$[        ].

The address of the Additional Secured Party (and any Authorized Representative
for such Additional Secured Party) for purposes of all notices and other
communications is [        ], Attention of [        ] (Facsimile No. [        ],
electronic mail address: [        ]).

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE
OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Secured Party has caused this Accession
Agreement to be duly executed by its authorized representative, and each of the
Borrower and the Collateral Agent have caused the same to be accepted by its
authorized representative, as of the day and year first above written.

 

[ADDITIONAL SECURED PARTY] By: Name: Title: ACKNOWLEDGED:

ENERGY FUTURE INTERMEDIATE HOLDING

COMPANY LLC,

as Borrower

By: Name: Title:

EFIH FINANCE INC.,

as Borrower

By: Name: Title: ACKNOWLEDGED AND ACCEPTED:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By: Name: Title: